Citation Nr: 0031995	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  96-08 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than September 6, 
1995, for the award of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


REMAND

The veteran served on active duty from July 1968 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1995 that granted service connection for 
PTSD, rated the condition 30 percent disabling, and made the 
grant effective on September 6, 1995, the date of claim.  The 
veteran expressed disagreement with both the disability 
evaluation assigned and with the effective date.  The 
disability evaluation was increased to 100 percent, but the 
effective date on the award of service connection was not 
changed.  

The veteran testified at a hearing before the undersigned 
sitting at Washingtom.D.C. in October 2000 that earlier RO 
rating decisions, including the March 1985 decision, 
contained clear and unmistakable error (CUE).  He also 
asserted that his claim has been continuously prosecuted 
since 1984, and so the 1995 grant of service connection for 
PTSD and the 100 percent rating assigned should have been 
made effective March 1984.  To date the RO has only addressed 
the commission of error in its Supplemental Statement of the 
Case dated in December 1996, where it stated no CUE was 
alleged or demonstrated in prior adjudicative actions.  Now 
that the veteran has alleged CUE, he should be afforded the 
opportunity to develop that claim, then to have it 
adjudicated.  The Board finds that the CUE claim is 
inextricably intertwined with the claim for an effective date 
earlier than September 1995 for the award of service 
connection for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  Following any action deemed 
appropriate, the RO is requested to 
adjudicate the issue of CUE in prior RO 
decisions which denied service connection 
for PTSD, the RO should take appropriate 
development and adjudicative action with 
regard to the CUE claim, and provide If 
the CUE claim is denied, the appellant 
and representative, if any, should be 
notified of the determination and of his 
appellate rights. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals


- 5 -


